DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-25 are allowed.
	Lee (US 20210125075) teaches an artificial neural network model based on a GAN. In a method of training a classification model based on a GAN, a classification model capable of deducing an inference result of unknown and/or rejection can be generated by differently generating and training in-domain data and out-of-domain data in time series using a generative model. An intelligent device according to the present disclosure may be associated with an artificial intelligence module, a drone (unmanned aerial vehicle (UAV)), a robot, an augmented reality (AR) device, a virtual reality (VR) device, and 5G service-related devices. 
Lin et al. (US 20200327675) teaches an image manipulation application receives an incomplete image that includes a hole area lacking image content. The image manipulation application applies a contour detection operation to the incomplete image to detect an incomplete contour of a foreground object in the incomplete image. The hole area prevents the contour detection operation from detecting a completed contour of the foreground object. The image manipulation application further applies a contour completion model to the incomplete contour and the incomplete image to generate the completed contour for the foreground object. Based on the completed contour and the incomplete image, the image manipulation application generates image content for the hole area to generate a completed image.
Robert (EP 3859459 A1) teaches a Generative Adversarial Network, wherein the first model  is configured as Generator and trained and the second model is configured and trained to score the realness or fakeness of a given time series 116 as known for a Generative Adversarial Network
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a trained GAN model, the GAN model comprising dilated convolutional layers for receiving real-time time-series multivariate data; receiving multi-step real-time time-series multivariate biometric data of a subject for a first time period; generating, by the GAN model, successive multi-step time series multivariate biometric data according to the real-time-series multivariate biometric data; determining a subject activity according to the successive multi-step time-series multivariate biometric data; and providing an output associated with the subject activity.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641